--------------------------------------------------------------------------------

Exhibit 10.1


ASTERIAS BIOTHERAPEUTICS, INC.


Common Stock
(par value $0.0001 per share)


At Market Issuance Sales Agreement


April 10, 2015


MLV & Co. LLC
1301 Avenue of the Americas 43rd Floor
New York, New York 10019


Ladies and Gentlemen:


Asterias Biotherapeutics, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”), with MLV & Co. LLC (“MLV”), as follows:


1.                  Issuance and Sale of Shares. The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through MLV, shares (the
“Placement Shares”) of the Company’s Series A common stock, par value $0.0001
per share (the “Common Stock”) up to an aggregate offering price of $20,000,000,
provided however, that in no event shall the Company issue or sell through MLV
such number of Placement Shares that (a) exceeds the number of shares of Common
Stock registered on the effective Registration Statement (as defined below)
pursuant to which the offering is being made, or (b) exceeds the number of
authorized but unissued shares of Common Stock that are not reserved for any
other purpose (the lesser of (a) and (b), the “Maximum Amount”). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the number or
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that MLV shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through MLV will be effected pursuant to the Registration Statement (as defined
below), although nothing in this Agreement shall be construed as requiring the
Company to use the Registration Statement to issue any Placement Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (333-200745), including a base prospectus
relating to certain securities to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (the “Exchange Act”). The
Company will prepare a prospectus supplement to the base prospectus included as
part of such registration statement specifically relating to the Placement
Shares (the “Prospectus Supplement”). The Company will furnish to MLV, for use
by MLV, copies of the base prospectus included as part of such registration
statement, as supplemented, if at all, by the Prospectus Supplement relating to
the Placement Shares. Except where the context otherwise requires, such
registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.”  The base prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, is herein called
the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated or deemed incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).
 

--------------------------------------------------------------------------------



For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).


2.            Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify MLV by email
notice (or other method mutually agreed to in writing by the parties) of the
number of Placement Shares, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from MLV set forth on Schedule 3, as such Schedule 3 may be updated
or amended from time to time with respect to the individuals of each party, by
such party providing written notice to the other party of the addition or
deletion of oif individuals of such party. Provided that the Company is
otherwise in compliance with the terms of this Agreement, the Placement Notice
shall be effective immediately upon receipt by MLV unless and until (i) MLV
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares thereunder has been
sold, (iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 13. The amount of
any discount, commission or other compensation to be paid by the Company to MLV
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor MLV will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to MLV and MLV does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
Sections 2 or 3 of this Agreement and the terms of a Placement Notice, the terms
of the Placement Notice will control.


2

--------------------------------------------------------------------------------




3. Sale of Placement Shares by MLV.



a.            Subject to the terms and conditions of this Agreement, for the
period specified in a Placement Notice, MLV will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the NYSE MKT LLC
(the “Exchange”), to sell the Placement Shares up to the amount specified in,
and otherwise in accordance with the terms of, such Placement Notice. MLV will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
MLV pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by MLV (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of a Placement Notice, MLV may
sell Placement Shares by any method permitted by law deemed to be an “at the
market offering” as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, MLV may also sell Placement Shares by any other
method permitted by law and the rules of the Exchange, including but not limited
to negotiated transactions, with the Company’s consent. “Trading Day” means any
day on which Common Stock is purchased and sold on the Exchange.


b.            During the term of this Agreement, neither MLV nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company,  (ii) any sale of any security of the Company that MLV does not own
or any sale which is consummated by the delivery of a security of the Company
borrowed by, or for the account of, MLV or (iii) if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Securities Act, any market making, bidding, purchasing, stabilization or other
trading activity with regard to the Common Stock, or attempting to induce
another person to do any of the foregoing. Neither MLV nor any of its affiliates
or subsidiaries shall engage in any proprietary trading or trading for MLV’s (or
its affiliates’ or subsidiaries’) own account.


4.                   Suspension of Sales. The Company or MLV may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto and
acknowledged in accordance with the prior sentence, as such Schedule may be
updated or amended from time to time.
3

--------------------------------------------------------------------------------




5. Sale and Delivery to MLV; Settlement.



a.            Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon MLV’s acceptance of the terms of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, MLV, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares up to the amount
specified in, and otherwise in accordance with the terms of, such Placement
Notice. The Company acknowledges and agrees that (i) there can be no assurance
that MLV will be successful in selling Placement Shares, (ii) MLV will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by MLV to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares as
required under this Agreement and (iii) MLV shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by MLV and the Company.


b.            Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV, after
deduction for (i) MLV’s compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.


c.            Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting MLV’s or its designee’s account
(provided MLV shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, MLV will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver Placement Shares on
a Settlement Date through no fault of MLV, then in addition to and in no way
limiting the rights and obligations set forth in Section 11(a) hereto, it will
(i) hold MLV harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to MLV (without duplication) any
compensation to which it would otherwise have been entitled absent such default;
provided, however, that the Company shall not be obligated to so indemnify and
reimburse MLV if the Placement Shares are not delivered due to (1) a suspension
or material limitation in trading in securities generally on the Exchange, or
(2) a general moratorium on commercial banking activities declared by either
federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States.
4

--------------------------------------------------------------------------------



d.             Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate number or
aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all prior sales of
Placement Shares under this Agreement, the Maximum Amount, (B) the amount
available for offer and sale under the currently effective Registration
Statement and (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to MLV
in writing.  Under no circumstances shall the Company cause or request the offer
or sale of any Placement Shares pursuant to this Agreement at a price lower than
the minimum price authorized from time to time by the Company’s board of
directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to MLV in writing. Further, under no circumstances shall
the Company cause or permit the aggregate offering amount of Placement Shares
sold pursuant to this Agreement to exceed the Maximum Amount.


6.            Representations and Warranties of the Company. Except as disclosed
in the Registration Statement or Prospectus (including the Incorporated
Documents), the Company represents and warrants to, and agrees with MLV that as
of the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different date or
time:


a.            Effectiveness of Registration Statement; Certain Defined Terms. 
The Company and, assuming no act or omission on the part of MLV that would make
such statement untrue, the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3 under the
Securities Act including General Instruction I.B.1 therein.  The Registration
Statement meets, and the offering and sale of the Placement Shares by the
Company as contemplated hereby complies with, the requirements of Rule 415 under
the Securities Act (including, without limitation, Rule 415(a)(4) and (a)(5) of
the Securities Act). No stop order preventing or suspending use of the
Registration Statement or the Prospectus or the effectiveness of the
Registration Statement has been issued by the Commission, and no proceedings for
such purpose pursuant to Section 8A of the Securities Act against the Company or
related to the sale of Placement Shares have been instituted or are pending or,
to the Company’s knowledge, are contemplated or threatened by the Commission,
and any request received by the Company on the part of the Commission for
additional information has been complied with.


b.            Conformity with the EDGAR filing.  The Prospectus delivered by the
Company to MLV for use in connection with the sale of the Placement Shares
pursuant to this Agreement will be identical to the versions of the Prospectus
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.


c.            Contents of Registration Statement.  As of each Applicable Time,
the Registration Statement complied in all material respects with the
requirements of the Securities Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, provided that
the Company makes no representation or warranty in this subsection (c) with
respect to statements in or omissions from the Registration Statement in
reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of MLV or its representatives specifically for inclusion
therein, which information the parties hereto agree is limited to the
Information (as defined in Section 11(b) hereof).
5

--------------------------------------------------------------------------------



d.            Contents of Prospectus.  The Prospectus, as of its date and as of
the Applicable Time will comply in all material respects with the Securities Act
and will not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the Company makes no representation or
warranty with respect to statements in or omissions from the Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of MLV or its representatives specifically for inclusion
therein, which information the parties hereto agree is limited to the
Information.


e.            Incorporated Documents.  Each of the documents incorporated or
deemed to be incorporated by reference in the Registration Statement, at the
time such document was filed with the Commission or at the time such document
became effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act, was filed on a timely basis with the
Commission and did not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


f.            Distributed Materials; Conflict with Registration Statement. 
Other than the base prospectus and the Prospectus, the Company has not made,
used, authorized, approved or referred to and will not make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act, (“Rule 405”)) that constitutes an offer to sell or a
solicitation of an offer to buy the Placement Shares other than (i) any document
not constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities
Act or Rules 134 and 135 under the Securities Act or (ii) other written
communications approved in advance by MLV.


g.            Issuer Free Writing Prospectuses.  Each Issuer Free Writing
Prospectus, if any, conformed or will conform in all material respects to the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act.  Each Issuer Free
Writing Prospectus, if any, as of its issue date and at all subsequent times
through the completion of the Prospectus Delivery Period did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified,
or include an untrue statement of a material fact or omitted or would omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading, provided that the Company makes no
representation or warranty with respect to statements in or omissions from any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by or on behalf of MLV or its
representatives specifically for inclusion therein, which information the
parties hereto agree is limited to the Information.  As used herein, the term
“Prospectus Delivery Period” means such period of time after the first date of
the offering of any of the Placement Shares under a Placement Notice as in the
reasonable opinion of counsel for MLV a prospectus relating to the Placement
Shares is required by law to be delivered (or required to be delivered but for
Rule 172 under the Securities Act) in connection with sales of the Placement
Shares by MLV.
6

--------------------------------------------------------------------------------



h.            Not an Ineligible Issuer.  (i) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Placement Shares and (ii) at the date hereof, the
Company was not and is not an “ineligible issuer,” as defined in Rule 405 under
the Securities Act.


i.            Emerging Growth Company. From the time of the initial filing of
the Registration Statement and through the date hereof, the Company has been and
is an “emerging growth company,” as defined in Section 2(a) of the Securities
Act (an “Emerging Growth Company”). “Testing-the-Waters Communication” means any
oral or written communication with potential investors undertaken in reliance on
Section 5(d) of the Securities Act.


j.            Testing-the-Waters Communications. The Company (a) has not alone
engaged in any Testing-the-Waters Communication other than Testing-the-Waters
Communications with the consent of MLV (including but not limited to
communications previously disclosed by the Company to MLV with respect to an
offering of securities to parties identified by the Company) with entities that
are qualified institutional buyers within the meaning of Rule 144A under the
Securities Act or institutions that are accredited investors within the meaning
of Rule 501 under the Securities Act and (b) has not authorized anyone other
than MLV to engage in Testing-the-Waters Communications. The Company reconfirms
that MLV has been authorized to act on its behalf in undertaking
Testing-the-Waters Communications. The Company has not distributed any Written
Testing-the-Waters Communications (as defined herein). “Written
Testing-the-Waters Communication” means any Testing-the-Waters Communication
that is a written communication within the meaning of Rule 405 under the
Securities Act.


k.            Financial Information. The financial statements and the related
notes thereto included or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly, the financial position of the Company as of the dates indicated
and the statements of operations, comprehensive loss, stockholders’ equity
(deficit), and cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim financial statements, to the extent
that they may not include footnotes or may be condensed or summary statements as
noted therein and may be subject to year-end audit adjustments), and the other
financial information included or incorporated by reference in the Registration
Statement and the Prospectus has been derived from the accounting records of the
Company and presents fairly the information shown thereby. Any pro forma
financial statements or data included or incorporated by reference in the
Registration Statement and the Prospectus comply in all material respects with
the requirements of Regulation S-X of the Securities Act, including, without
limitation, Article 11 thereof, and the assumptions used in the preparation of
such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the circumstances
referred to therein and the pro forma adjustments have been properly applied to
the historical amounts in the compilation of those statements and data. No other
financial statements or schedules of the Company or any other entity are
required by the Securities Act to be included in the Registration Statement or
the Prospectus. All disclosures contained in the Registration Statement and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
Item 10 of Regulation S-K under the Securities Act) comply in all material
respects with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable. The Company does not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations and any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Registration Statement and the Prospectus.
7

--------------------------------------------------------------------------------



l.            Conformity with EDGAR Filing. The Prospectus delivered to MLV for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.


m.            Organization. The Company and any subsidiary that is a significant
subsidiary (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission) (each, a “Subsidiary”, collectively, the “Subsidiaries”), are
duly organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization. The Company and the Subsidiaries are
duly licensed or qualified as a foreign corporation, limited liability company
or limited partnership for transaction of business and is in good standing under
the laws of each other jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such license
or qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).


n.            Subsidiaries. As of the date hereof, the Company’s only
Subsidiaries are set forth on Schedule V and Schedule V accurately sets forth
whether each such Subsidiary is a corporation or limited liability company and
the jurisdiction of organization of each such subsidiary and, in the case of any
subsidiary which is a limited liability company, its managing members. The
Company owns directly or indirectly, all of the equity interests of the
Subsidiaries free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction, and all the equity interests of the
Subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.
8

--------------------------------------------------------------------------------



o.            No Violation or Default. Neither the Company nor any Subsidiary is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other material agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound or to which any of the property or assets of the Company or any
Subsidiary is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company, except, in the
case of each of clauses (ii) and (iii) above, for any such violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the Company’s knowledge, no other party under any
material contract or other material agreement to which it or any Subsidiary is a
party is in default in any respect thereunder where such default would have a
Material Adverse Effect. The terms “Company’s knowledge,” “knowledge of the
Company” and similar expressions used in this Agreement shall mean the actual
knowledge of an executive officer of the Company.


p.            No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus,
and except as may be otherwise stated or incorporated by reference in the
Registration Statement and the Prospectus, there has not been (i) any material
change in the capital stock of the Company or long-term debt of the Company or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, that has resulted in or
that would reasonably be expected to result in a Material Adverse Effect to the
Company taken as a whole; (ii) any transaction or agreement, not in the ordinary
course of business, entered into by the Company that is material to the Company
taken as a whole or incurred any liability or obligation, direct or contingent,
not in the ordinary course of business, that is material to the Company taken as
a whole; (iii) any material adverse change in the business, properties,
management, financial position, stockholders’ equity, or results of operations
of the Company, taken as a whole; and (iv) any material loss or interference
sustained by the Company with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority.


q.            Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and nonassessable and,
other than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options under the Company’s existing
stock incentive plans, or changes in the number of outstanding shares of Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, shares of Common
Stock outstanding on the date hereof) and such authorized capital stock conforms
to the description thereof set forth in the Registration Statement and the
Prospectus. The description of the securities of the Company in the Registration
Statement and the Prospectus is complete and accurate in all material respects.
Except as disclosed in the Registration Statement or the Prospectus, as of the
date referred to therein, the Company does not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.
9

--------------------------------------------------------------------------------



r.            Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 11 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.


s.            The Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of MLV or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.


t.            No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company is required for the
execution, delivery and performance by the Company of this Agreement, the
issuance and sale by the Company of the Placement Shares, except for the
registration of the Placement Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws or by the by-laws and rules of
the Financial Industry Regulatory Authority (“FINRA”) or the Exchange in
connection with the purchase and distribution of the Placement Shares by MLV.


u.            No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in Rule
1-02 of Regulation S-X promulgated under the Securities Act (each, a “Person”),
has the right, contractual or otherwise, to cause the Company to issue or sell
to such Person any shares of Common Stock, Preferred Stock or shares of any
other capital stock or other securities of the Company (other than upon the
exercise of options or warrants to purchase Common Stock or upon the exercise of
options or other equity awards that may be granted from time to time under the
Company’s equity incentive plans as they may be in effect from time to time),
(ii) no Person has any preemptive rights, resale rights, rights of first
refusal, or any other rights (whether pursuant to a “poison pill” provision or
otherwise) to purchase any shares of Common Stock, Preferred Stock or shares of
any other capital stock or other securities of the Company, (iii) other than
MLV, no Person has the right to act as an underwriter or as a financial advisor
to the Company in connection with the offer and sale of the Placement Shares,
and (iv) no Person has the right, contractual or otherwise, to require the
Company to register under the Securities Act any shares of Common Stock,
preferred stock or shares of any other capital stock or other securities of the
Company, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated thereby or otherwise, except for any such right
as have been waived or satisfied as of the date hereof.
10

--------------------------------------------------------------------------------



v.            Independent Public Accountants. Rothstein, Kass & Company, PC (the
“Predecessor Accountant”), whose report on the financial statements of the
Company is filed with the Commission as part of the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 and is incorporated into
the Registration Statement and Prospectus, was, during the periods covered by
their report, an independent registered public accounting firm within the
meaning of the Securities Act and the Public Company Accounting Oversight Board
(United States). OUM & Co. LLP (together with the Predecessor Accountant the
“Accountants”), is an independent public registered accounting firm within the
meaning of the Securities Act and the Public Company Accounting Oversight Board
(United States), and is the Company’s current auditor.  To the Company’s
knowledge, neither of the Accountants are in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) with respect to the Company.


w.            Enforceability of Agreements. To the knowledge of the Company, all
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or whose
termination is disclosed in documents filed by the Company on EDGAR, are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof and except for any unenforceability that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


x.            Legal Proceedings. Except as described in the Registration
Statement and the Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any Subsidiaries is or may be a party or to which any property of the Company or
any Subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any Subsidiaries, could
reasonably be expected to have a Material Adverse Effect; no such
investigations, actions, suits or proceedings are, to the knowledge of the
Company, threatened or contemplated by any governmental or regulatory authority
or threatened by others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Securities Act to be described in the Registration Statement or the
Prospectus that are not so described in the Registration Statement and the
Prospectus and (ii) there are no statutes, regulations or contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement or described in the Registration Statement or the
Prospectus that are not so filed as exhibits to the Registration Statement or
described in the Registration Statement and the Prospectus.


11

--------------------------------------------------------------------------------



y.            Licenses and Permits. Each of the Company and the Subsidiaries
possesses all licenses, certificates, permits and other authorizations issued
by, and have made all declarations and filings with, the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of its properties or the conduct of its
businesses as described in the Registration Statement and the Prospectus, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in the
Registration Statement and the Prospectus, neither the Company nor any
Subsidiary has received any written notice of any revocation or modification of
any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except where the revocation, modification or
failure to renew would not, individually or in the aggregate, have a Material
Adverse Effect. To the Company’s knowledge, no party granting any such licenses,
certificates, permits or authorizations has taken any action to limit, suspend
or revoke the same in any material respect.


z.            Regulatory Compliance. Each of the Company and the Subsidiaries:
(i) is and at all times has been in material compliance with all statutes, rules
or regulations of the U.S. Food and Drug Administration (“FDA”) and other
comparable federal, state, local or foreign governmental and regulatory
authorities (“Governmental Authority”) applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product under development, manufactured or distributed by the Company or
Subsidiaries (“Applicable Laws”); (ii) has not received any FDA Form 483, notice
of adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any Governmental Authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, exemptions, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (iii) possesses
all material Authorizations and such Authorizations are valid and in full force
and effect and the Company nor any Subsidiary is in material violation of any
term of any such Authorizations; (iv) has not received notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from the FDA or any Governmental Authority or third party alleging
that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (v) has not received
notice that the FDA or any Governmental Authority has taken, is taking or
intends to take action to suspend or revoke any material Authorizations and has
no knowledge that the FDA or any Governmental Authority is considering such
action; and (vi) has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations.


12

--------------------------------------------------------------------------------



aa.            Clinical Studies. The studies, tests and preclinical and clinical
trials conducted by or, to the Company’s knowledge, on behalf of the Company or
Subsidiaries were and, if still ongoing, are being conducted in all material
respects in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Authorizations
and Applicable Laws, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder (collectively,
“FFDCA”); the descriptions of the results of such studies, tests and trials
contained in the Registration Statement and the Prospectus are, to the Company’s
knowledge, accurate and complete in all material respects and fairly present the
data derived from such studies, tests and trials; except to the extent disclosed
in the Registration Statement and the Prospectus, the Company is not aware of
any studies, tests or trials, the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the Registration Statement and the Prospectus when viewed in the
context in which such results are described and the clinical state of
development; and, except to the extent disclosed in the Registration Statement
or the Prospectus, neither the Company nor any Subsidiary has received any
notices or correspondence from the FDA or any Governmental Authority requiring
the termination or suspension of any studies, tests or preclinical or clinical
trials conducted by or on behalf of the Company or any Subsidiary.


bb.            No Material Defaults. The Company has not defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long-term leases, which defaults, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


cc.            Certain Market Activities. Neither the Company, nor any
Subsidiary, nor to the knowledge of the Company, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or would reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.


dd.            OFAC. Neither the Company, the Subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any affiliate, joint venture partner or other person or entity,
which, to the Company’s knowledge, will use such proceeds for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC


ee.            Broker/Dealer Relationships. Neither the Company nor any
Subsidiary (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning of Article I of the NASD
Manual administered by FINRA).


13

--------------------------------------------------------------------------------



ff.            No Reliance. The Company has not relied upon MLV or legal counsel
for MLV for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.


gg.            Taxes. The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all material taxes shown thereon through the date hereof to the extent that
such taxes have become due and are not being contested in good faith, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. Except as otherwise disclosed in the Registration Statement or
the Prospectus, no tax deficiency has been determined adversely to the Company
or any Subsidiary which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been asserted or threatened against it which might
reasonably be expected to have a Material Adverse Effect.


hh.            Title to Real and Personal Property. The Company and the
Subsidiaries have good and valid title in fee simple to all items of real
property and good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them (excluding
Intellectual Property, which is discussed in Section 6(ii) below) that are
material to the business of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims, except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement or Prospectus as being leased
by the Company and the Subsidiaries is held by them under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or the
Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.


14

--------------------------------------------------------------------------------



ii.            Intellectual Property. The Company and its Subsidiaries own,
possess, have valid and enforceable licenses to use, or otherwise have the
rights to use on reasonable terms all patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
domain names, software, copyrights, licenses, inventions, and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other intellectual
property, including registrations and applications for registration thereof
(collectively “Intellectual Property”) that is described in the Registration
Statement or the Prospectus, or that is necessary for the conduct of their
respective businesses as currently conducted and as proposed to be conducted,
and neither the Company or any of its Subsidiaries has received any notice or is
otherwise aware of any infringement of or conflict with the rights of others
with respect to any Intellectual Property or the conduct of their respective
businesses, or of any facts or circumstances that would render any Intellectual
Property invalid or inadequate to protect the interests of the Company or any of
its subsidiaries therein which might reasonably be expected to have a Material
Adverse Effect. Without limitation to the foregoing, and except as disclosed in
the Registration Statement and the Prospectus (i) to the Company’s knowledge,
there are no third parties who have or will be able to establish rights to any
Intellectual Property of the Company or any of its Subsidiaries; (ii) none of
the Intellectual Property owned by the Company and licensed to the Company, has
been adjudged invalid or unenforceable in whole or in part, and there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s or any Subsidiary’s rights in or to
any such Intellectual Property, or challenging the validity, enforceability or
scope of any such Intellectual Property, or asserting that the Company or any
Subsidiary infringes or otherwise misappropriates or violates, or would, upon
the commercialization of any product or service described in the Registration
Statement or the Prospectus, infringe or otherwise misappropriate or violate,
any Intellectual Property of others, and the Company is unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim; (iii) the Company and its Subsidiaries have complied with the material
terms of each agreement pursuant to which any Intellectual Property has been
licensed to the Company or any Subsidiary, and all such agreements are in full
force and effect; (iv) there is no prior art of which the Company is aware that
may render any U.S. patent held by the Company invalid or any U.S. patent
application held by the Company unpatentable which has not been disclosed to the
U.S. Patent and Trademark Office; (v) none of the Intellectual Property used by
the Company in its business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or in violation
of the rights of any third parties; (vi) the Company is not aware of any facts
that it believes would form a reasonable basis for a successful challenge that
any of its employees are in or have ever been in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where such
violation relates to such employee’s breach of a confidentiality obligation,
obligation to assign to the company Intellectual Property, or obligation not to
use third party Intellectual Property or other proprietary rights on behalf of
the Company; and (vii) the Company is not a party to or bound by any options,
licenses or other agreements with respect to the Company’s or any third party’s
Intellectual Property that are required to be set forth in the Registration
Statement or the Prospectus, but are not described in all material respects in
the Registration Statement and the Prospectus, as applicable.


jj.            Environmental Laws. Each of the Company and Subsidiaries (i) is
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (ii)
has received and are in compliance with all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its businesses as
described in the Registration Statement and the Prospectus; and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


15

--------------------------------------------------------------------------------



kk.            Disclosure Controls. The Company maintains systems of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company is not aware of any material weaknesses
in its internal controls over financial reporting, and to the Company’s
knowledge such internal controls are effective. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company is made known to the
certifying officers by others within the Company, particularly during the period
in which the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as the case may be, is being prepared. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
a date within 90 days prior to the filing date of the most recently filed Form
10-K (such date, the “Evaluation Date”). The Company presented in its most
recently filed Form 10-K the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Securities Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.


ll.            Sarbanes-Oxley. To the knowledge of the Company, there is and has
been no failure on the part of the Company and any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission within the last 12 months. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.


mm.            Finder’s Fees. Other than as contemplated in this Agreement, the
Company has not incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the sale of the Placement
Shares.


nn.             Labor Disputes. No labor disturbance by or dispute with
employees of the Company or any Subsidiary exists or, to the knowledge of the
Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect.


oo.             Investment Company Act. Neither the Company nor any Subsidiary
is, or, after giving effect to the offering and sale of the Placement Shares,
will be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).


16

--------------------------------------------------------------------------------



pp.            Operations. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or the Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency having authority over
the Company, authority or body or any arbitrator involving the Company or any
Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.


qq.            Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.


rr.            FINRA. There are no affiliations or associations between any
member of FINRA and any of the Company’s officers, directors or 5% or greater
securityholders, except as set forth in the Registration Statement and the
Prospectus.


ss.            ERISA. To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and the Subsidiaries has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions, other than as would not
reasonably be expected to have a Material Adverse Effect.


tt.            Forward Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.


17

--------------------------------------------------------------------------------



uu.            Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.


vv.            Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; the Company has not been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not be reasonably be likely to have a Material
Adverse Effect.


ww.            No Improper Practices. (i) Neither the Company, nor to the
Company’s knowledge, any of its executive officers has, in the past five years,
made any unlawful contributions to any candidate for any political office (or
failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge any affiliate, on
the one hand, and the directors, officers and stockholders of the Company, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
affiliate, on the one hand, and the directors, officers, stockholders or
directors of the Company, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; and (iv) except as described in the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company to or for the benefit of any of its officers or directors or any of
the members of the families of any of them.


xx.            Status Under the Securities Act. The Company was not and is not
an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Securities Act in connection with
the offering of the Placement Shares.


yy.            No Misstatement or Omission. The Incorporated Documents and each
Issuer Free Writing Prospectus as of the Applicable Time, did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty with respect to
any statement contained in any Issuer Free Writing Prospectus in reliance upon
and in conformity with information concerning MLV and furnished by MLV to the
Company expressly for use in the Issuer Free Writing Prospectus.


zz.            No Conflicts. Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein, nor the compliance by the Company with
the terms and provisions hereof will conflict with, or will result in a breach
of, any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to the terms of any contract or other agreement to which the Company
may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or (y)
in any material violation of the provisions of any statute or any order, rule or
regulation applicable to the Company or of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.


18

--------------------------------------------------------------------------------



aaa.            Stock Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.


Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to MLV as to
the matters set forth therein.


7.                   Covenants of the Company.  The Company covenants and agrees
with MLV that:


a.                  Registration Statement Amendments. After the date of this
Agreement and during any period in which a prospectus relating to any Placement
Shares is required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify MLV promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus related to the Placement or for
additional information related to the Placement, (ii) the Company will prepare
and file with the Commission, promptly upon MLV’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in MLV’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by MLV (provided, however, that the failure
of MLV to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect MLV’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy MLV shall have with respect to the failure to make such filing shall
be to cease making sales under this Agreement until such amendment or supplement
is filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to MLV within a reasonable period of time before the filing and MLV
has not reasonably and in good faith objected thereto (provided, however, that
(A) the failure of MLV to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect MLV’s right to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide MLV any advance copy of such filing or to
provide MLV an opportunity to object to such filing if the filing does not name
MLV or does not relate to the transaction herein provided; and provided,
further, that the only remedy MLV shall have with respect to the failure by the
Company to obtain such consent shall be to cease making sales under this
Agreement) and the Company will furnish to MLV at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).


19

--------------------------------------------------------------------------------



b.            Notice of Commission Stop Orders. The Company will advise MLV,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise MLV promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.


c.            Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will use its commercially reasonable efforts to
comply in all material respects with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use its commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify MLV
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such Prospectus Delivery Period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify MLV to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company to do so.


20

--------------------------------------------------------------------------------



d.            Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions in the United
States as MLV reasonably designates and to continue such qualifications in
effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.


e.            Delivery of Registration Statement and Prospectus.  The Company
will furnish to MLV and its counsel (at the reasonable expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as MLV may from time to time reasonably request and, at MLV’s reasonable
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to MLV to the extent such document is available on EDGAR.


f.            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.


g.            Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”


h.            Notice of Other Sales. Without the prior written consent of MLV,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to MLV hereunder and ending on the third
(3rd) Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options or other equity awards,
pursuant to any employee or director stock option, restricted stockawards or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to MLV, and (iii) Common Stock, or securities convertible into or exercisable
for Common Stock, offered and sold in a privately negotiated transaction to
vendors, customers, strategic partners or potential strategic partners or other
investors conducted in a manner so as not to be integrated with the offering of
Common Stock hereby.


21

--------------------------------------------------------------------------------



i.            Due Diligence Cooperation. During the term of this Agreement, the
Company will cooperate with any reasonable due diligence review conducted by MLV
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as MLV may reasonably request.


j.            Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
MLV, the Net Proceeds to the Company and the compensation payable by the Company
to MLV with respect to such Placement Shares (provided that the Company may
satisfy its obligations under this Section 7(k)(i) by effecting a filing in
accordance with the Exchange Act with respect to such information), and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.


k.            Representation Dates; Certificate. Each time during the term of
this Agreement that the Company:


(i)  amends or supplements (other than a prospectus supplement relating solely
to an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;


(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);


(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
22

--------------------------------------------------------------------------------



(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;


(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)


the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
determines that the information contained in such Form 8-K is material) with a
certificate, in the form attached hereto as Exhibit 7(1). The requirement to
provide a certificate under this Section 7(1) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date on
which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, (i) upon the delivery of the first Placement Notice hereunder and
(ii) if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
MLV with a certificate under this Section 7(1), then before MLV sells any
Placement Shares, the Company shall provide MLV with a certificate, in the form
attached hereto as Exhibit 7(1), dated the date of the Placement Notice.


l.            Legal Opinion. On or prior to the date of the first Placement
Notice given hereunder the Company shall cause to be furnished to MLV written
opinions and a negative assurance letter of Dentons US LLP (“Company Counsel”),
or other counsel reasonably satisfactory to MLV, in the form attached hereto as
Exhibit 7(m)(1) and 7(m)(2), respectively. Thereafter, within five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(l) for which
no waiver is applicable, and not more than once per calendar quarter, the
Company shall cause to be furnished to MLV a written letter of Company Counsel
in the form attached hereto as Exhibit 7(m)(2), modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided that, in lieu of such negative assurance for subsequent
periodic filings under the Exchange Act, counsel may furnish MLV with a letter
(a “Reliance Letter”) to the effect that MLV may rely on the negative assurance
letter previously delivered under this Section 7(m) to the same extent as if it
were dated the date of such letter (except that statements in such prior letter
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of the date of the Reliance Letter)


m.            Comfort Letter. On or prior to the date of the first Placement
Notice given hereunder and within five (5) Trading Days after each subsequent
Representation Date, other than pursuant to Section 7(i)(iii) with respect to
which the Company is obligated to deliver a certificate attached hereto as
Exhibit 7(1) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish MLV letters (the “Comfort Letters”), dated
the date the Comfort Letter is delivered, which shall meet the requirements set
forth in this Section 7(n); provided, that if requested by MLV, the Company
shall cause a Comfort Letter to be furnished to MLV within ten (10) Trading Days
of such request following the date of occurrence of any restatement of the
Company’s financial statements. The Comfort Letter from the Company’s
independent accountants shall be in a form and substance reasonably satisfactory
to MLV, (i) confirming that they are an independent public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.


23

--------------------------------------------------------------------------------



n.            Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than MLV.


o.            Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.


p.            No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and MLV in its capacity as agent hereunder
pursuant to Section 23, neither MLV nor the Company (including its agents and
representatives, other than MLV in their capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.


q.            Sarbanes-Oxley Act. The Company will use commercially reasonable
efforts to comply in all material respects with the effective applicable
provisions of the Sarbanes-Oxley Act.


r.            Renewal Deadline. If immediately prior to the third anniversary
(the “Renewal Deadline”) of the initial effective date of the Registration
Statement, any of the Placement Shares remain unsold, the Company will, prior to
the Renewal Deadline file, if it has not already done so and is eligible to do
so, an “automatic shelf registration statement” (as defined in Rule 405 under
the Securities Act) relating to the Placement Shares, in a form reasonably
satisfactory to MLV. If the Company is not eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Placement Shares, in a form satisfactory to MLV, and will use its commercially
reasonable efforts to cause such registration statement to be declared effective
within 60 days after the Renewal Deadline. The Company will take all other
action necessary or appropriate to permit the issuance and sale of the Placement
Shares to continue as contemplated in the expired registration statement
relating to the Placement Shares. References herein to the Registration
Statement shall include such new automatic shelf registration statement or such
new shelf registration statement, as the case may be.


24

--------------------------------------------------------------------------------



8.                  Representations and Covenants of MLV. MLV represents and
warrants that it is duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which MLV is
exempt from registration or such registration is not otherwise required. MLV
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which MLV is exempt from registration or such
registration is not otherwise required, during the term of this Agreement.  MLV
shall comply with all applicable law and regulations, including but not limited
to Regulation M, in connection with the transactions contemplated by this
Agreement, including the issuance and sale through MLV of the Placement Shares.


9.                  Payment of Expenses. The Company will pay all expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, filing, including any fees required by the Commission, and
printing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment and supplement thereto and
each Free Writing Prospectus, in such number as MLV shall deem reasonably
necessary, (ii) the printing and delivery to MLV of this Agreement and such
other documents as may be reasonably required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to MLV, including any stock or other transfer taxes and any
capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to MLV, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the fees and disbursements of counsel to MLV up to $25,000, (vi) the fees and
expenses of the transfer agent and registrar for the Common Stock, (vii) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, and (viii) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Exchange.


10.               Conditions to MLV’s Obligations. The obligations of MLV
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by MLV of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by MLV in its
sole discretion) of the following additional conditions:


a.            Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.


b.            No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


25

--------------------------------------------------------------------------------



c.            No Misstatement or Material Omission. MLV shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in MLV’s
reasonable opinion is material, or omits to state a fact that in MLV’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.


d.            Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any Material Adverse Effect, or any development that could reasonably
be expected to cause a Material Adverse Effect.


e.            Legal Opinion. MLV shall have received the opinions and negative
assurances of Company Counsel required to be delivered pursuant Section 7(m) on
or before the date on which such delivery of such opinions are required pursuant
to Section 7(m).


f.            Comfort Letter. MLV shall have received the Comfort Letter
required to be delivered pursuant Section 7(n) on or before the date on which
such delivery of such letter is required pursuant to Section 7(n).


g.            Representation Certificate. MLV shall have received the
certificate required to be delivered pursuant to Section 7(1) on or before the
date on which delivery of such certificate is required pursuant to Section 7(1).


h.            No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.


i.            Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(1), the Company shall have furnished
to MLV such appropriate further information, certificates and documents as MLV
may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish MLV with such conformed copies of such opinions, certificates, letters
and other documents as MLV shall reasonably request.


26

--------------------------------------------------------------------------------



j.                   Securities Act Filings Made. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed
prior to the issuance of any Placement Notice hereunder shall have been made
within the applicable time period prescribed for such filing by Rule 424.


k.                  Approval for Listing. The Placement Shares shall either have
been approved for listing on the Exchange, subject only to notice of issuance,
or the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.


l.                    No Termination Event. There shall not have occurred any
event that would permit MLV to terminate this Agreement pursuant to Section
13(a).



11. Indemnification and Contribution.



(a)               Company Indemnification. The Company agrees to indemnify and
hold harmless MLV, its partners, members, directors, officers, employees and
agents and each person, if any, who controls MLV within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act as follows:


(i)              against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


(ii)              against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and


(iii)              against any and all expense whatsoever, as incurred
(including the reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,


provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).
27

--------------------------------------------------------------------------------



(b)            MLV Indemnification. MLV agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information relating to MLV and
furnished to the Company in writing by MLV expressly for use therein, it being
understood that the only such information furnished to the Company by or on
behalf of MLV consists of the following (the “Information”): the statements in
the seventh paragraph of the Prospectus under “Plan of Distribution.”


(c)            Procedure. Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on written advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on written advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice relating to fees, disbursements and other
charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.
28

--------------------------------------------------------------------------------



(d)            Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 11 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or MLV, the
Company and MLV will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than MLV, such as
persons who control the Company within the meaning of the Securities Act or the
Exchange Act, officers of the Company who signed the Registration Statement and
directors of the Company, who also may be liable for contribution) to which the
Company and MLV may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and MLV on
the other hand. The relative benefits received by the Company on the one hand
and MLV on the other hand shall be deemed to be in the same proportion as the
total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by MLV
(before deducting expenses) from the sale of Placement Shares on behalf of the
Company. If, but only if, the allocation provided by the foregoing sentence is
not permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and MLV, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or MLV, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
MLV agree that it would not be just and equitable if contributions pursuant to
this Section 11(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
11(c) hereof. Notwithstanding the foregoing provisions of this Section 11(d),
MLV shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 11(d), any person who
controls a party to this Agreement within the meaning of the Securities Act or
the Exchange Act, and any officers, directors, partners, employees or agents of
MLV, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.
29

--------------------------------------------------------------------------------



12.                Representations and Agreements to Survive Delivery.  The
indemnity and contribution agreements contained in Section 11 of this Agreement
and all representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.



13. Termination.



a.            MLV may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the reasonable good
faith judgment of MLV, is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the reasonable good faith judgment of
MLV, impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination. If MLV elects to terminate this Agreement as
provided in this Section 13(a), MLV shall provide the required notice as
specified in Section 14 (Notices).
30

--------------------------------------------------------------------------------



b.            The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such termination.


c.            MLV shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such termination.


d.            Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through MLV on the terms and subject to the conditions set
forth herein except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination.


e.            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 9 (Payment
of Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to MLV for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by MLV
under this Agreement.


31

--------------------------------------------------------------------------------



f.            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by MLV or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.


14.                Notices. All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified, and if sent to
MLV, shall be delivered to:


MLV & Co. LLC
1301 Avenue of the Americas, 43rd Floor New York, New York 10019

Attention: General Counsel

Telephone: (212) 542-5870

Email: mlvlegal@mlvco.com

Facsimile No.:       (212) 317-1515


with a copy to:
LeClairRyan, A Professional Corporation
885 Third Avenue
New York, NY 10022

Attention: James T. Seery

Telephone: (973) 491-3315

Email: james.seery@leclairryan.com



and if to the Company, shall be delivered to:


Asterias Biotherapeutics, Inc.
230 Constitution Drive
Menlo Park, California 94025

Attention: Chief Executive Officer

Facsimile No.:       (650) 433-2998


with a copy to:
Dentons US LLP
1221 Avenue of the Americas
New York, New York 10020

Attention: Jeffrey A. Baumel

Email: jeffrey.baumel@dentons.com

Facsimile No.:       (212) 768-6800
32

--------------------------------------------------------------------------------



Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.


An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.


15.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and MLV and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.


16.            Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share consolidation, stock split, stock dividend,
corporate domestication or similar event effected with respect to the Placement
Shares.


17.            Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and MLV. In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
33

--------------------------------------------------------------------------------



18.                GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


19.                CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY,
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


20.                Use of Information. MLV may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.


21.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.


22.                Effect of Headings.  The section and Exhibit headings herein
are for convenience only and shall not affect the construction hereof.



23. Permitted Free Writing Prospectuses.



The Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV, which consent shall not be unreasonably withheld, conditioned or
delayed, and MLV represents, warrants and agrees that, unless it obtains the
prior consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission. Any such free writing prospectus
consented to by MLV or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.
34

--------------------------------------------------------------------------------



24.                Absence of Fiduciary Relationship. The Company acknowledges
and agrees that:


a.            MLV is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and MLV, on the other hand, has
been or will be created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether or not MLV has advised or is advising
the Company on other matters, and MLV has no obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;


b.            it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;


c.            MLV has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;


d.            it is aware that MLV and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and MLV has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; provided that MLV hereby agrees not to engage in any such transaction
which would cause its interests to be in conflict with the best interests of the
Company, would cause a breach or impairment of any of its covenants or
obligations herein, or would be prohibited under Regulation M or any
anti-manipulation of other comparable rules of the Securities Act; and


e.            it waives, to the fullest extent permitted by law, any claims it
may have against MLV for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that MLV shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of Company, other than in respect of
MLV’s obligations under this Agreement and to keep information provided by the
Company to MLV and MLV’s counsel confidential to the extent not otherwise
publicly-available.
35

--------------------------------------------------------------------------------




25. Definitions.



As used in this Agreement, the following terms have the respective meanings set
forth below:


“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.


“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.


“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.


All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.


All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.


[Remainder of the page intentionally left blank]


36

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and MLV.



 
Very truly yours,
       
ASTERIAS BIOTHERAPEUTICS, INC.
       
By:
/s/ Pedro Lichtinger    
Name: Pedro Lichtinger
   
Title: President and Chief Executive Officer
             
ACCEPTED as of the date first-above written:
       
MLV & CO. LLC
       
By:
/s/ Patrice McNicoll    
Name:  Patrice McNicoll
   
Title:  Chief Executive Officer



37

--------------------------------------------------------------------------------



SCHEDULE 1
_____________________________________

FORM OF PLACEMENT NOTICE
_____________________________________


From: Asterias Biotherapeutics, Inc.




To: MLV & Co. LLC




Attention: Patrice McNicoll




Subject: At Market Issuance--Placement Notice







Gentlemen:


Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Asterias Biotherapeutics, Inc., a Delaware
corporation (the “Company”), and MLV & Co. LLC (“MLV”), dated April 10, 2015,
the Company hereby requests that MLV sell up to [_______] shares of the
Company’s Series A Common Stock, $0.0001 par value per share, at a minimum
market price of $per share, during the time period beginning [month, day, time]
and ending [month, day, time] [and with respect to no more than [  ] shares on
any given Trading Day while this Placement Notice is in effect].


 

--------------------------------------------------------------------------------

SCHEDULE 2
 
________________________
 
Compensation
________________________


The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3% of the gross proceeds
from each sale of Placement Shares.


 

--------------------------------------------------------------------------------



SCHEDULE 3


________________________


Notice Parties
________________________


The Company



Pedro Lichtinger




Robert Peabody





MLV



Randy Billhardt




Ryan Loforte




Patrice McNicoll




Miranda Toledano



With a copy to mlvatmdesk@mlvco.com




 

--------------------------------------------------------------------------------

SCHEDULE 6(g)




________________________


Subsidiaries
________________________


None.




 

--------------------------------------------------------------------------------



EXHIBIT 7(1)
 
Form of Representation Date Certificate


This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated April 10, 2015, and entered into between
Asterias Biotherapeutics, Inc. (the “Company”) and MLV & Co. LLC. All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.


The Company hereby certifies as follows:


1.                   As of the date of this Certificate (i) the Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading and (ii) neither the Registration
Statement nor the Prospectus contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (iii) no event has occurred as a result of
which it is necessary to amend or supplement the Prospectus in order to make the
statements therein not untrue or misleading for this paragraph 1 to be true.


2.                   Each of the representations and warranties of the Company
contained in the Agreement were, when originally made or if speaking as of a
specific date, and are, as of the date of this Certificate, true and correct in
all material respects.


3.                  Except as waived by MLV in writing, each of the covenants
required to be performed by the Company in the Agreement on or prior to the date
of the Agreement, this Representation Date, and each such other date prior to
the date hereof as set forth in the Agreement, has been duly, timely and fully
performed in all material respects and each condition required to be complied
with by the Company on or prior to the date of the Agreement, this
Representation Date, and each such other date prior to the date hereof as set
forth in the Agreement has been duly, timely and fully complied with in all
material respects.


4.                  Subsequent to the date of the most recent financial
statements in the Prospectus, and except as described in the Prospectus,
including Incorporated Documents, there has been no Material Adverse Effect.


5.                   No stop order suspending the effectiveness of the
Registration Statement or of any part thereof has been issued, and to the
Company's knowledge, no proceedings for that purpose have been instituted or are
pending or threatened by any securities or other governmental authority
(including, without limitation, the Commission).


6.                   No order suspending the effectiveness of the Registration
Statement or the qualification or registration of the Placement Shares under the
securities or Blue Sky laws of any


 

--------------------------------------------------------------------------------



jurisdiction are in effect and no proceeding for such purpose is pending before,
or threatened, to the Company’s knowledge or in writing by, any securities or
other governmental authority (including, without limitation, the Commission).


The undersigned has executed this Officer’s Certificate as of the date first
written above.



 
ASTERIAS BIOTHERAPEUTICS INC.
       
By:
          
Name:
          
Title:
  





 

--------------------------------------------------------------------------------

EXHIBIT 23


Permitted Issuer Free Writing Prospectuses


None.

 
 

--------------------------------------------------------------------------------

 